DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-20 in the reply dated in the reply filed on 2/08/2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/08/2021.
Claims 9-20 are under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (JAVMA (2005), 226(7), 1095-1097; Reference U) in view of Ramer et al. (WO 2014/168964; Reference N).
Wood teaches a method of treating urinary incontinence in dogs, the method comprising administering a particulate extracellular matrix (ECM) composition directly into the bladder of the subjects through the urethral sphincter such that the symptoms are treating for an average of 168 days (Abstract; p1095-1096, subheading “Materials 
Regarding step (c) of claims 9 and 17, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the “thereby” clauses of these claims have been fully considered but not afforded any patentable weight as these statements only amount to the intended outcome of the positively recited steps of the claims and which are taught by Wood.
Regarding claims 9 and 17, Wood does not teach any hydrogel formulation of the ECM. Regarding claim 10, Wood does not teach extracellular matrix derived from small intestinal submucosa (SIS).
Ramer teaches methods of treating diseased or damaged tissue by administering tissue graft compositions comprising ECM (Abstract). Ramer teaches preferably administering a fluidized ECM composition formulated as a hydrogel which has desirable viscous properties such that the hydrogel would self-adhere to the desired location in the body (¶0046), reading on the hydrogel formulation of claims 9 and 17. Ramer teaches that the ECM can be derived from tissue commonly used in this art such as SIS (¶0049) and that ECM sources from the small intestine, large intestine, and urinary bladder are known equivalents (claim 4), reading on claim 10. Ramer teaches removing diseased or damaged tissue prior to implantation (of the ECM composition) by 
Regarding claims 9 and 17, it would have been obvious before the invention was filed to substitute the hydrogel ECM formulation of Remer for the particulate ECM formulation of Wood. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wood and Ramer are both directed to methods of treating damaged or diseased tissue in subjects in need of treatment by administering ECM composition. The skilled artisan would have been motivated to do so because Ramer teaches that hydrogel ECM formulations are advantageous to self-adhere to the desired location in the body.
Regarding claim 10, it would have been obvious before the invention was filed to substitute the SIS ECM source of Ramer for the urinary bladder mucosa ECM source of Wood. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because are both explicitly taught as being useful for THE SAME PURPOSE as ECM sources. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer as applied to claims 9 and 17 above, and further in view of Kleinsek et al. (WO 2007/0358473; Reference O).
The teachings of Wood and Ramer are relied upon as set forth above.
Regarding claim 13, Wood and Ramer do not teach treating vaginal tissue. Regarding claim 14, Wood and Ramer do not teach treating external genitalia. Regarding claim 15, Wood and Ramer do not teach treating uterine tissue. Regarding claim 16, Wood and Ramer do not teach treating cervical tissue.
Kleinsek teaches methods of treating tissue defects in humans or animals, such as by cells with an ECM (Abstract; p20, lines 7-16; p221, line 11 through p222, line 2). Kleinsek teaches envisions treating vaginal cancers, vulva cancer, uterine cancer, and 
Regarding claims 13-16, it would have been obvious before the invention was made to further treat the tissues of Kleinsek with the hydrogel ECM composition of Wood and Ramer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wood, Ramer, and Kleinsek are directed in-part to methods of treating damaged or diseased tissue in subjects in need of treatment by administering an ECM composition. The skilled artisan would have been motivated to do so because Kleinsek teaches that the combination of immune cells with ECM would be advantageous to treating vaginal, vulval, uterine, and cervical cancers in subjects in need of treatment thereof. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653